DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/30/2020 and 11/30/2020 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9-13 recites the limitation "The drug inspection apparatus.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 15-19 recites the limitation "The drug inspection apparatus.”  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-19 recite a series of image data gathering steps that include viewing images, determining the drugs in a bag, comparing drug information with stored drug information, and displaying the result of the visual comparison. The recited steps are mental processes that are merely performed in the human mind by observing the image regions.   
For example, the claims state “…extract partial images from a captured image obtained by capturing an image of the prepared drugs packaged in the prescription bag, the partial images including an image of each of the prepared drugs; determine a drug of the drug images acquired from the drug database, which has a closest feature amount to a feature amount extracted from the partial image, as the drug of the partial image by comparing the feature amount extracted from the partial image with a feature amount extracted from each of the drug images acquired from the drug database; obtain an inspection result indicating whether or not the prepared drugs and the number thereof in the captured image match the prescription information by determining whether or not the determined drugs match the drugs that should be prepared according to the prescription information; and output the inspection result to a display unit.”

	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect an overall image region of a drug package bag, focusing on image regions, determining the type of drug in the bag, viewing the drug features in the regions, comparing drug features in the bag to stored drugs part of the patient’s prescription, and displaying the comparison result.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when viewing the drug regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and analyzing the image regions.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “…extract partial images from a captured image obtained by capturing an image of the prepared drugs packaged in the prescription bag, the partial images including an image of each of the prepared drugs; determine a drug of the drug images acquired from the drug database, which has a closest feature amount to a feature amount extracted from the partial image, as the drug of the partial image by comparing the feature amount extracted from the partial image with a feature amount extracted from each of the drug images acquired from the drug database; obtain an inspection result indicating whether or not the prepared drugs and the number thereof in the captured image match the prescription information by determining whether or not the determined drugs match the drugs that should be prepared according to the prescription information; and output the inspection result to a display unit.”
The image region detecting steps are routine image data gathering that determine features in selected regions in images and comparing features can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing drug features in an image, determining the type of features, comparing the features with previously stored drug features, and displaying the comparison result.  In claims 1-19, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the type of features in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-19 are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan et al. (US 2008/0051937) in view of Gotou et al. (US 2012/0200596).

Regarding claim 1, Khan teaches a drug inspection apparatus for inspecting drugs that are prepared based on prescription information and are packaged in a prescription bag, comprising: 
a processor configured to acquire drug images of only drugs that should be prepared according to prescription information from a drug database that stores drug images of drugs that can be prepared and only drugs similar to the drugs that should be prepared according to the prescription information from the drug database (see claim 19, para. 0150, where Khan discusses a database storing patient identifying information and drug dosage information that are used to control the automated drug delivery device for delivering the dosage of medication to the bag);
obtain an inspection result indicating whether or not the prepared drugs and the number thereof in the captured image match the prescription information by determining whether or not the determined drugs match the drugs that should be prepared according to the prescription information (see claim 19, para. 0141, where Khan discusses a database storing patient identifying information and drug dosage information that are used to control the automated drug delivery device for delivering the dosage of medication to the bag).
Khan does not expressly teach extract partial images from a captured image obtained by capturing an image of the prepared drugs packaged in the prescription bag, the partial images including an image of each of the prepared drugs; determine a drug of the drug images acquired from the drug database, which has a closest feature amount to a feature amount extracted from the partial image, as the drug of the partial image by comparing the feature amount extracted from the partial image with a feature amount extracted from each of the drug images acquired from the drug database; and output the inspection result to a display unit.  
However, Gotou teaches extract partial images from a captured image obtained by capturing an image of the prepared drugs packaged in the prescription bag, the partial images including an image of each of the prepared drugs (see para. 0010, 0107, where Gotou discusses capturing an image of a packet and extracting regions of the images related to the tablet regions);
determine a drug of the drug images acquired from the drug database, which has a closest feature amount to a feature amount extracted from the partial image, as the drug of the partial image by comparing the feature amount extracted from the partial image with a feature amount extracted from each of the drug images acquired from the drug database (see para. 0111, where Gotou discusses comparing the tablet region features and quantity to prescribed tablet data);
and output the inspection result to a display unit (see para. 0111, where Gotou discusses displaying the result of the tablet analysis).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan with Gotou to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform drug inspection.    
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Khan in this manner in order to improve drug inspection by focusing on drug tablet regions and extracting the features to properly match the features and quantity with a stored drug prescription.   The prior art Khan and Gotou teach performing drug detection and inspection.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Khan, while the teaching of Gotou continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of matching drug features and quantity to stored prescription data based on extracted features in partial image regions focusing on the drug regions, therefore ignoring unnecessary extraneous regions.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Gotou teaches wherein, when the processor determines that the prepared drugs and the number thereof match the prescription information, printing for indicating that the inspection result is OK is performed on a prescription bag corresponding to drugs determined to match the prescription information (see para. 0111, where Gotou discusses the inspection result is OK if drug type and quantity match the prescription).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan with Gotou to derive at the invention of claim 2.    The result would have been expected, routine, and predictable in order to perform drug inspection.    

Regarding claim 3, Gotou teaches wherein, when the processor determines that the prepared drugs and the number thereof do not match the prescription information, printing for indicating that the inspection result is NG is performed on a prescription bag corresponding to drugs determined not to match the prescription information using ink that cannot be visually recognized under visible light (see para. 0111, where Gotou discusses the inspection result is NG if drug type and quantity do not match the prescription).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan with Gotou to derive at the invention of claim 3.    The result would have been expected, routine, and predictable in order to perform drug inspection.    

Regarding claim 4, Gotou teaches wherein, when the processor determines that the prepared drugs and the number thereof do not match the prescription information, the captured image and a drug image from the drug database are displayed to prompt a user to input a checking result (see para. 0111, where Gotou discusses if drug type and quantity do not match the prescription, letters "NG" are displayed, allowing the user to perform a visual inspection by mechanically supporting an inspection of a number count for each of the tablets and by displaying the individual tablet images).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan with Gotou to derive at the invention of claim 4.    The result would have been expected, routine, and predictable in order to perform drug inspection.    

Regarding claim 5, Gotou teaches wherein a list of drugs similar to each drug is stored in the drug database, and the processor acquires the drug images of the drugs similar to the prepared drugs with reference to the list of similar drugs (see para. 0113, where Gotou a database storing prescription information that includes tablet codes, tablet names, tablet sample images, tablet sizes, tablet shapes, tablet colors, and tablet letters).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan with Gotou to derive at the invention of claim 5.    The result would have been expected, routine, and predictable in order to perform drug inspection.    

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding apparatus (method).
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding apparatus (method).
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding apparatus (method).
Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable medium.
Claim 15 is rejected as applied to claim 2 as pertaining to a corresponding apparatus (computer-readable medium).
Claim 16 is rejected as applied to claim 3 as pertaining to a corresponding apparatus (computer-readable medium).
Claim 17 is rejected as applied to claim 4 as pertaining to a corresponding apparatus (computer-readable medium).





Claims 6, 12, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan et al. (US 2008/0051937) in view of Gotou et al. (US 2012/0200596) in view of Lang et al. (US 2013/0142406).

Regarding claim 6, Khan and Gotou do not expressly teach further comprising: a database registration section configured to prompt a user to designate a partial image of each prepared drug included in the captured image and additionally registering the designated partial image in the drug database when there is no drug image of the prepared drugs in the drug database.  However, Lang teaches further comprising: a database registration section configured to prompt a user to designate a partial image of each prepared drug included in the captured image and additionally registering the designated partial image in the drug database when there is no drug image of the prepared drugs in the drug database (see para. 0050, where Lang discusses registering drug data when capturing an unknown pill shape).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan and Gotou with Lang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform drug inspection.    
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Khan and Gotou in this manner in order to improve drug inspection by focusing on drug tablet regions and storing new unknown drugs.   The prior art Khan, Gotou teach performing drug detection and inspection.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Khan and Gotou, while the teaching of Lang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of matching drug features and quantity to stored drug  prescription data by storing new drug data detected in images, therefore increasing the recognition capability of the system.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12 is rejected as applied to claim 6 as pertaining to a corresponding apparatus (method).
Claim 18 is rejected as applied to claim 6 as pertaining to a corresponding apparatus (computer-readable medium).

Claims 7, 13, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan et al. (US 2008/0051937) in view of Gotou et al. (US 2012/0200596) in view of Bresolin et al. (US 8,345,989).

Regarding claim 7, Khan and Gotou do not expressly teach further comprising: a database registration section configured to acquire drug images of the prepared drugs by accessing a remote master database when there is no drug image of the prepared drugs in the drug database.
However, Bresolin teaches further comprising: a database registration section configured to acquire drug images of the prepared drugs by accessing a remote master database when there is no drug image of the prepared drugs in the drug database (see col. 7 lines 12-20, where Bresolin discusses a remote memory database that stores image data for multiple pharmaceutical tablets).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Khan and Gotou with Bresolin to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform drug inspection.    
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Khan and Gotou in this manner in order to improve drug inspection by focusing on drug tablet regions and extracting the features to properly match the features and quantity with a stored drug prescription.   The prior art Khan, Gotou, and Bresolin teach performing drug detection and inspection.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Khan and Gotou, while the teaching of Bresolin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of matching drug features and quantity to stored prescription data stored in a remote database.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 13 is rejected as applied to claim 7 as pertaining to a corresponding apparatus (method).
Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding apparatus (computer-readable medium).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	
Kim (US 2012/0284041) discusses determining if the pattern information of the individual drug matches with drug information contained in the prescription information.
Bartfeld (US 2010/0042430) discusses authenticating the identification of the medication by the data and consumption of the medication, and storing the data for future reference upon authentication.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663